


Exhibit 10.8
SEMPRA ENERGY
2013 LONG TERM INCENTIVE PLAN
<YEAR> RESTRICTED STOCK UNIT AWARD



You have been granted a restricted stock unit award representing the right to
receive the number of shares of Sempra Energy Common Stock set forth below,
subject to the vesting conditions set forth below.  The restricted stock units,
and dividend equivalents with respect to the restricted stock units, under your
award may not be sold or assigned and will be subject to forfeiture unless and
until they vest. Shares of Common Stock will be distributed to you after the
completion of the service period ending on <DATE> <YEAR>, if the restricted
stock units vest under the terms and conditions of your award.
 
The terms and conditions of your award are set forth in the attached Year <YEAR>
Restricted Stock Unit Award Agreement and in the Sempra Energy 2013 Long Term
Incentive Plan, which is enclosed.  The summary below highlights selected terms
and conditions but it is not complete and you should carefully read the
attachments to fully understand the terms and conditions of your award.
 
SUMMARY
     
Date of Award:
<DATE>, <YEAR>
Name of Recipient:
NAME
Recipient’s Employee Number:
Employee ID
Number of Restricted Stock Units (prior to any dividend equivalents):
# RSU
 
 
Restricted Stock Units:
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.
 
Vesting/Forfeiture of Restricted Stock Units:
Your restricted stock units will vest subject to your continued employment by
Sempra Energy or its Subsidiaries through <DATE> <YEAR>.  Subject to certain
exceptions set forth in the Year <YEAR> Restricted Stock Unit Award Agreement,
if your employment terminates for any reason prior to <DATE> <YEAR>, your
restricted stock units will be forfeited.
 
Transfer Restrictions:
Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.
 
Termination of Employment:
Subject to certain exceptions set forth in the Year <YEAR> Restricted Stock Unit
Award Agreement, your restricted stock units will be forfeited if your
employment terminates before such units vest.
 
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.  Your dividend equivalents will be subject to the same
transfer restrictions and forfeiture and vesting conditions as the shares
represented by your restricted stock units.
 
Distribution of Shares:
Shares of Common Stock will be distributed to you to the extent your restricted
stock units vest. Except as provided otherwise in the Year <YEAR> Restricted
Stock Unit Award Agreement, the shares will be distributed to you after the
completion of the service period ending in <DATE> <YEAR>.  The shares of Common
Stock will include the additional shares to be distributed pursuant to your
vested dividend equivalents.
 
Taxes:
Upon distribution of shares of Common Stock to you, you will be subject to
income taxes on the value of the distributed shares at the time of distribution
and must pay applicable withholding taxes.
 
By your acceptance of this award, you agree to all of the terms and conditions
set forth in this Cover Page/Summary, the attached Year <YEAR> Restricted Stock
Unit Award Agreement and the Sempra Energy 2013 Long Term Incentive Plan.
   
Recipient:
 
X
           
(Signature)
       
Sempra Energy:
 
/s/ Debra L. Reed
           
(Signature)
       
Title:
 
Chairman and Chief Executive Officer
   



 


SEMPRA ENERGY
2013 LONG TERM INCENTIVE PLAN


Year <YEAR> Restricted Stock Unit Award Agreement


Award:
You have been granted a restricted stock unit award under Sempra Energy’s 2013
Long Term Incentive Plan.  The award consists of the number of restricted stock
units set forth on the Cover Page/Summary to this Agreement, and dividend
equivalents with respect to the restricted stock units (described below).
 
Your restricted stock units represent the right to receive shares of Common
Stock in the future, subject to the terms and conditions of your award.  Your
restricted stock units are not shares of Common Stock.
 
Each restricted stock unit represents the right to receive one share of Common
Stock upon the vesting of the unit.
 
Unless and until they vest, your restricted stock units and any dividend
equivalents (as described below) will be subject to transfer restrictions and
forfeiture and vesting conditions.
 
Your restricted stock units (and dividend equivalents) will be forfeited if your
employment terminates before they vest; provided, however, that the Compensation
Committee in its sole discretion may determine to vest you in all or any portion
your restricted stock units (subject to Code Section 409A requirements).
 
See “Vesting/Forfeiture,” “Transfer Restrictions,” and “Termination of
Employment” below.
 
Vesting/Forfeiture:
Subject to the provisions below relating to the treatment of your restricted
stock units in connection with a Change in Control, your restricted stock units
(and dividend equivalents, as described below) will vest on <DATE> <YEAR>,
subject to your continued employment by Sempra Energy or its Subsidiaries
through that date.
 
Certificates for the shares will be issued to you or transferred to an account
that you designate.  When the shares of Common Stock are issued to you, your
restricted stock units (vested and unvested) and your dividend equivalents will
terminate.
 
Transfer Restrictions:
You may not sell or otherwise transfer or assign your restricted stock units (or
your dividend equivalents).
 
Dividend Equivalents:
You also have been awarded dividend equivalents with respect to your restricted
stock units.  Your dividend equivalents represent the right to receive
additional shares of Common Stock in the future, subject to the terms and
conditions of your award.  Your dividend equivalents will be determined based on
the dividends that you would have received, had you held shares of Common Stock
equal to the vested number of your restricted stock units from the date of your
award to the date of the distribution of shares of Common Stock following the
vesting of your restricted stock units, and assuming that the dividends were
reinvested in Common Stock (and any dividends on such shares were reinvested in
Common Stock).  The dividends will be deemed reinvested in Common Stock in the
same manner as dividends reinvested pursuant to the terms of the Sempra Dividend
Reinvestment Plan.
 
Your dividend equivalents will be subject to the same transfer restrictions and
forfeiture and vesting conditions as your restricted stock units.  They will
vest when your restricted stock units vest.
 
Also, your restricted stock units (and dividend equivalents), including the
terms and conditions thereof, will be adjusted to prevent dilution or
enlargement of your rights in the event of a stock dividend on shares of Common
Stock or as the result of a stock-split, recapitalization, reorganization or
other similar transaction in accordance with the terms and conditions of the
2013 Long Term Incentive Plan.   Any additional restricted stock units (and
dividend equivalents) awarded to you as a result of such an adjustment also will
be subject to the same transfer restrictions, forfeiture and vesting conditions
and other terms and conditions that are applicable to your restricted stock
units.
 
No Shareholder Rights:
Your restricted stock units (and dividend equivalents) are not shares of Common
Stock.  You will have no rights as a shareholder unless and until shares of
Common Stock are issued to you following the vesting of your restricted stock
units (and dividend equivalents) as provided in this Agreement and the 2013 Long
Term Incentive Plan.
 
Distribution of Shares:
Following the vesting of your restricted stock units, you will receive the
number of shares of Common Stock equal to the number of your restricted stock
units that have vested.  However, in no event will you receive under this award,
and other awards granted to you under the 2013 Long Term Incentive Plan in the
same fiscal year of Sempra Energy, more than the maximum number of shares of
Common Stock permitted under the 2013 Long Term Incentive Plan.  Also, you will
receive the number of shares of Common Stock equal to your vested dividend
equivalents.
 
You will receive the shares as soon as reasonably practicable following the
vesting date.  Once you receive the shares of Common Stock, your restricted
stock units (and dividend equivalents) will terminate.
 
Termination of Employment:
§Termination:
If your employment with Sempra Energy and its Subsidiaries terminates for any
reason prior to the vesting of your restricted stock units (and dividend
equivalents) all of your restricted stock units (and dividend equivalents) will
be forfeited; provided, however, that the Compensation Committee in its sole
discretion may determine to vest you in all or any portion your restricted stock
units (subject to Code Section 409A requirements).
 
§Termination for Cause:
 
If your employment with Sempra Energy and its Subsidiaries terminates for cause,
all of your restricted stock units (and dividend equivalents) will be cancelled.
 
Prior to the consummation of a Change in Control, a termination for cause is (i)
the willful failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness), (ii) the grossly negligent performance of such obligations
referenced in clause (i) of this definition, (iii) your gross insubordination;
and/or (iv) your commission of one or more acts of moral turpitude that
constitute a violation of applicable law (including but not limited to a felony)
which have or result in an adverse effect on the Company, monetarily or
otherwise, or one or more significant acts of dishonesty.  For purposes of
clause (i), no act, or failure to act, on your part shall be deemed “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your act, or failure to act, was in the best interests of
the Company.”  If your restricted stock units remain outstanding following a
Change in Control pursuant to a Replacement Award, a termination for cause
following such Change in Control shall be determined in accordance with Section
2.8 of the 2013 Long Term Incentive Plan (which defines “Cause” for purposes of
the plan), including reasonable notice and, if possible, a reasonable
opportunity to cure as provided therein.
 
§Leaves of Absence:
Your employment does not terminate when you go on military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by your
employer in writing.  But your employment will be treated as terminating 90 days
after you went on leave, unless your right to return to active work is
guaranteed by law or by a contract.  And your employment terminates in any event
when the approved leave ends, unless you immediately return to active
work.  Your employer determines which leaves count for this purpose.
Taxes:
 
§Withholding Taxes:
When you become subject to withholding taxes upon distribution of the shares of
Common Stock or otherwise, Sempra Energy or its Subsidiary is required to
withhold taxes.  Unless you instruct otherwise and pay or make arrangements
satisfactory to Sempra Energy to pay these taxes, upon the distribution of your
shares, Sempra Energy will withhold a sufficient number of shares of common
stock or restricted stock units to cover the minimum required withholding taxes
and transfer to you only the remaining balance of your shares.  In the event
that, following a Change in Control, your restricted stock units become eligible
for a distribution upon your Retirement by reason of your combined age and
service, your restricted stock units may become subject to employment tax
withholding prior to the distribution of shares with respect to such units.
 
§Code Section 409A:
 
Recoupment  (“Clawback”) Policy:
Your restricted stock units are subject to Sections 16.5 and 20.12 of the 2013
Long Term Incentive Plan, which set forth terms to comply with Code Section
409A.
 
The Company shall require the forfeiture, recovery or reimbursement of awards or
compensation under this Plan as (i) required by applicable law, or (ii) required
under any policy implemented or maintained by the Company pursuant to any
applicable rules or requirements of a national securities exchange or national
securities association on which any securities of the Company are listed.  The
Company reserves the right to recoup compensation paid if it determines that the
results on which the compensation was paid were not actually achieved.
 
The Compensation Committee may, in its sole discretion, require the recovery or
reimbursement of long-term incentive compensation awards from any employee whose
fraudulent or intentional misconduct materially affects the operations or
financial results of the Company or its Subsidiaries.
 
Retention Rights:
Neither your restricted stock unit award nor this Agreement gives you any right
to be retained by Sempra Energy or any of its Subsidiaries in any capacity and
your employer reserves the right to terminate your employment at any time, with
or without cause.  The value of your award will not be included as compensation
or earnings for purposes of any other benefit plan offered by Sempra Energy or
any of its Subsidiaries.
 
Change in Control:
In the event of a Change in Control, the following terms shall apply:
 
If (i) you have achieved age 55 and have completed at least five years of
continuous service with Sempra Energy and its Subsidiaries as of the date of a
Change in Control and your restricted stock units have not been forfeited prior
to the Change in Control, (ii) your outstanding restricted stock units as of the
date of a Change in Control are not subject to a “substantial risk of
forfeiture” within the meaning of Code Section 409A and/or (iii) your
outstanding restricted stock units are not assumed or substituted with one or
more Replacement  Awards as contemplated in Section 16.1 of the 2013 Long Term
Incentive Plan, then in each case your outstanding restricted stock units and
any associated dividend equivalents will become fully vested immediately prior
to the Change in Control.  If the foregoing terms apply,  immediately prior to
the date of the Change in Control you will receive a number of shares of Common
Stock equal to the number of your restricted stock units and dividend
equivalents that have vested.
 
If your outstanding restricted stock awards are assumed or substituted with one
or more Replacement Awards as contemplated in Section 16.1 of the 2013 Long Term
Incentive Plan, then, except as provided otherwise in an individual severance
agreement or employment agreement to which you are a party, the terms set forth
in Sections 16.3 and 16.4 of the 2013 Long Term Incentive Plan shall apply with
respect to such Replacement Award following the Change in Control. If the
foregoing terms apply and the Replacement Award vests upon your separation from
service or death, on such date, you will receive a number of shares or other
property in settlement of the Replacement Awards.
 
Further Actions:
You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.
 
You shall not be deemed to have accepted this award unless you execute the
Arbitration Agreement provided with your award letter.
 
You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you, including any transfer to pay withholding taxes, that is authorized by this
Agreement.
 
Applicable Law:
This Agreement will be interpreted and enforced under the laws of the State of
California.
 
Disputes:
 
 
 
Other Agreements:
Any and all disputes between you and the Company relating to or arising out of
the Plan or your restricted stock unit award shall be subject to the Arbitration
Agreement provided with your award letter, including, but not limited to, any
disputes referenced in Section 16.4 of the Plan.
 
In the event of any conflict between the terms of this Agreement and any written
employment, severance or other employment-related agreement between you and
Sempra Energy, the terms of this Agreement, or the terms of such other
agreement, whichever are more favorable to you, shall prevail, provided that in
each case a conflict shall be resolved in a manner consistent with the intent
that your restricted stock units comply with Code Section 409A.  In the event of
a conflict between the terms of this Agreement and the 2013 Long Term Incentive
Plan, the plan document shall prevail.
 



By your acceptance of this award, you agree
to all of the terms and conditions described above and in the 2013 Long Term
Incentive Plan


 

